Cased 2Ocuw028606656BD Doowmenh3Gs FilRdRgieeo RageilatZ

   

UNITED STATES DISTRICT C

SOUTHERN DISTRICT OF NEW R ePRAL nT wl
. wa a:

 

CHASE WILLIAMS, individually and on behalf of |
all others similarly situated,

 

 

 

Plaintiff, Case No. 1:20-cv-02806-GBD
Vv. Honorable George B. Daniels

KUCOIN, MICHAEL GAN, JOHNNY LYU, and
ERIC DON,

Defendants.

 

 

[PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION
FOR ALTERNATIVE SERVICE

 

On this BM aay of Pugues \ 2020, the Court considered Plaintiffs Motion for Alternative
Service upon Defendants Michael Gan, Johnny Lyu, and Eric Don. Having considered the Motion,
and the materials submitted in support thereof, the Motion is GRANTED.

IT IS HEREBY ORDERED THAT:

1. Plaintiff is authorized to serve Defendant Gan through (1) Gan’s known social media
profiles (Twitter and LinkedIn); (i1) a potential email address associated with Gan,
michael@kucoin.com; (iii) the following email addresses associated with Defendant
KuCoin: (a) legal@kucoin.com, (b) dpo@kucoin.com, and (c) media@kucoin.com; and
(iv) by serving Gan at the same address in Singapore where service was effectuated upon
KuCoin.

2. Plaintiff is authorized to serve Defendant Lyu through (1) Lyu’s known social media
profiles (Twitter and LinkedIn); (11) a potential email address associated with Lyu,

johnny@kucoin.com; (111) the following email addresses associated with Defendant

 

 
Dated:

CaSast 2020-AZENSOSBIBCDabunents03B Filled! 08/12/20 Page 2 of 2

KuCoin: (a) legal@kucoin.com, (b) dpo@kucoin.com, and (c) media@kucoin.com; and
(iv) by serving Gan at the same address in Singapore where service was effectuated upon
KuCoin.

Plaintiff is authorized to serve Defendant Don through (1) a potential email address
associated with Don, eric@kucoin.com; (11) the following email addresses associated
with Defendant KuCoin: (a) legal@kucoin.com, (b) dpo@kucoin.com, and (c)
media@kucoin.com; and (iii) by serving Don at the same address in Singapore where

service was effectuated upon KuCoin.

AUG 1

§ 2026530
- eae (ZB Dorek

isons €George B. Daniels

ted States District Judge

 

 

 
